 

Exhibit 10.6

 

[tex10-6logo.jpg]

RenalTech International, LLC

320 East 65th Street, Suite 116

New York, NY 10021

Telephone:   212-717-8644

Facsimile:    212-717-8643

www.renaltech.com

E-mail: info@renaltech.com

 

Guillermina Vega Montiel August 11, 2003 P.O. Box 894   Nogales, AZ 85628  

 

Dear Guillermina,

 

This letter shall summarize the points of our discussion from 8/5 regarding the
agreed incentive structure for your further investment in RenalTech.:

 

a. You will purchase $4 million of Membership Units from RenalTech at a price of
$3.25 per Unit with a ratchet provision that gives you the lower price if within
the next 12 months, after this investment, Membership Units are sold at a lower
price.

 

b. RenalTech will grant you a royalty of 3% on all gross revenues received by
RenalTech from the sales of the CytoSorb Device in the areas of sepsis,
cardio-pulmonary bypass, organ donation, chemotherapy and inflammation control.
The term “revenue” shall include all product sales revenue as well as license
fees and proceeds from the sale of RenalTech’s Cytosorb intellectual property.

 

c. You will arrange to (1) immediately wire $1.5mm to RenalTech’s Citibank
account #41358084 for purposes of conducting the FDA clinical trials for the
BetaSorb ;       (2)   wire an additional $1mm by August 25, to provide working
capital;       (3)   wire an additional $1.5 mm by October 15.

 

d. While not contractually committed to do so, you will consider investing an
additional $1 million at the same price as stated above provided the Company is,
in your opinion, making satisfactory progress. This right to invest the
additional $1mm at $3.25+ratchet to lower price shall be exercisable through
February 28, 2004.

 

Please sign and return a copy of this letter (by fax) to indicate your
agreement.

 



Agreed to:  [tex10-6sig.jpg]   RenalTech International, LLC       By:
 [te10-6sig1.jpg]



 



RenalTech International, LLC Business Confidential



  

 

